


110 HR 6675 IH: To amend the Internal Revenue Code of 1986 to increase

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6675
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mr. Latta introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the standard charitable mileage rate for delivery of meals to elderly,
		  disabled, frail and at risk individuals.
	
	
		1.Increase in standard mileage
			 rate for delivery of meals to elderly, disabled, frail and at risk
			 individuals
			(a)In
			 generalSubsection (i) of
			 section 170 of the Internal Revenue Code of 1986 (relating to standard mileage
			 rate for use of passenger automobile) is amended by inserting (58.5
			 cents per mile in the case of the delivery of meals to homebound individuals
			 who are elderly, disabled, frail or at risk) before the period at the
			 end.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to miles driven on or after the date of the
			 enactment of this Act.
			
